Citation Nr: 1434061	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-06 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right ankle disorder, excluding period(s) of temporary total ratings (TTRs).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued the TTR for the Veteran's service-connected right ankle disorder (which had been in effect since January 9, 2006) until May 16, 2006, with a 10 percent rating assigned from May 16, 2006.  The Veteran submitted a Notice of Disagreement to this decision later that same month contending that he was entitled to a rating in excess of 10 percent.  The record also reflects the Veteran was assigned another TTR for his right ankle effective from April 16, 2010, with the 10 percent rating being assigned from July 1, 2010.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2008.  A transcript of this hearing has been associated with the record.

This case was previously before the Board in February 2009 and October 2011, at which time the current appellate claim was remanded for additional development to include new examinations that evaluated the current severity of the service-connected right ankle disorder.  Such examinations were accomplished in September 2009 and December 2011.  The Board subsequently issued a decision in February 2013 denying the right ankle claim.

The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2013 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's February 2013 decision, and remanded the matter for action consistent with the JMR.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board also notes that it previously referred the Veteran's claims of service connection for secondary right foot and toe disabilities; gastroesophageal reflux disease (GERD), a vascular foot problem, and hypertension for appropriate action.  However, the record to include Virtual VA/VBMS does not reflect these claims were adjudicated by the AOJ.  More recently, the Veteran has indicated he was seeking to reopen left hip and ankle claims.  As service connection was established for a left hip disability by a September 2013 rating decision, it appears he is seeking an increased rating for this disability.  In any event, it does not appear this claim has been formally adjudicated either.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, further development is required in order to comply with the duty to assist. 

As noted in the Introduction, the Board previously remanded this case for further development to include new VA examinations which were accomplished in September 2009 and December 2011.  However, the JMR in part criticized the Board determination that the December 2011 VA examination was adequate for resolution of this case, particularly whether it was consistent with the holding of Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The law mandates that when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell, supra, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Instead, the Mitchell Court decision explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The JMR stated that the December 2011 VA examination report does not appear to consider fully and opine whether the Veteran suffered additional functional loss from his right ankle condition, as is required in Mitchell.  In short, the JMR contended that the December 2011 VA examination was inadequate, and it was error for the Board to find otherwise.  In pertinent part, the JMR stated the VA examiner indicated that the Veteran refused "right ankle Rom testing due to severe pain" and that he was unable to test for joint stability, and criticized the Board's seemingly implicit finding that the Veteran failed to cooperate for reasons other than his inability to undergo ROM testing because of severe pain.  The JMR indicated that such a finding was not supported by the record.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board must remand this case for a new examination which does adequately address the nature and severity of the Veteran's service-connected right ankle disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his right ankle since December 2011.  After securing any necessary release, if necessary, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right ankle symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right ankle disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

A complete rationale for any opinion expressed must be provided, to include the examiner's findings regarding the effect of pain on the Veteran's right ankle.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



